OPINION — AG — ** BRANCH BANKING ** IT WOULD BE A VIOLATION OF 6 O.S. 1971 501 [6-501] FOR STATE CHARTERED BANKS AND OKLAHOMA BANKS WITH NATIONAL CHARTERS TO PROVIDE THE FOLLOWING SERVICES: (1) AT AN OFF PREMISES ELECTRONIC FACILITY LOCATED AT OTHER THAN A STATE CHARTERED BANK, AND NOT OTHERWISE PERMITTED BY STATUTE, A UNIT IS LOCATED THROUGH WHICH A BANK CUSTOMER MAY EFFECT A DEPOSIT, WITHDRAWAL OF CASH, OR PURCHASE OF MERCHANDISE AT THAT LOCATION AND THEN DIRECT CHARGES OR CREDITS TO HIS ACCOUNT THROUGH THE ELECTRONIC FACILITY LOCATED THEREON TO HIS BANK. (2) AT AN OFF PREMISES ELECTRONIC BANKING FACILITY BEYOND 1000 FEET FROM THE MAIN BANK AT WHICH A BANK CUSTOMER INSERTS A CODED CARD TO ACTIVATE A UNIT, UPON ACTIVATION OF THE UNIT, THE CUSTOMER CAN PROCEED TO WITHDRAW A PRE PACKAGED PACKET OF MONEY IN MULTIPLES OF TWENTY DOLLARS ($20.00) DRAWN FROM EITHER A SAVINGS ACCOUNT OR CHECKING ACCOUNT MAINTAINED WITH THAT BANK; DEPOSIT FUNDS IN THE FORM OF CHECKS OR CURRENCY BY PLACING THOSE ITEMS IN AN ENVELOPE AND INSERTING IT INTO THE UNIT, AND EFFECTING A TRANSFER OF CREDIT FROM A SAVING ACCOUNT INTO A CHECKING ACCOUNT OR VICE VERSA BY EFFECTING THE APPROPRIATE PROCEDURE OF THE UNIT. CITE: 6 O.S. 1971 2061 [6-2061] (DONALD B. NEVARD)